Citation Nr: 1451432	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  10-17 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.

2.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter

ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1965 to March 1967.  He had additional service in the reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran testified at a September 2014 Travel Board hearing before the undersigned Veterans Law Judge.  The record was held open 30 days to allow for the Veteran to submit additional evidence.  Since the hearing, the Veteran submitted additional evidence in the form of outpatient medical records, for which he waived review by the RO.  See 38 C.F.R. § 20.1304(c) (2014).

The issue of service connection for hearing loss has been raised by the record (October 2014 VA Form 21-526EZ) but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The Board notes that the October 2014 Form also indicates that the Veteran is claiming benefits for tinnitus, but entitlement to service connection for tinnitus was denied by the RO in a January 2014 rating decision, and the Veteran currently has the opportunity to file a timely notice of disagreement with that decision.  See 38 C.F.R. § 20.302(a) (2014).

The issue of entitlement to service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran did not set foot on the landmass of Vietnam or enter its inland waterways, and he was not exposed to herbicides during service.

2.  Diabetes mellitus, type II, was not manifested during service or within one year after the Veteran's discharge from service, nor is it shown to be related to the Veteran's service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002 and Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2014)) defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, preadjudication VCAA notice was provided in a standard February 2009 letter that advised the Veteran of the evidence needed to establish service connection diabetes mellitus, as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  The letter advised the Veteran how disability evaluations and effective dates are assigned and the type evidence which impacts those determinations.  Thus, VA's duty to notify in this case has been satisfied. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment and personnel records, VA treatment records, and private treatment records.  While the Veteran was not afforded a VA examination and no VA medical opinion was provided in response to this claim, the Board finds that a VA examination or opinion is not necessary because the evidence currently of record is sufficient to decide the claim.

As will be explained below, the Board finds that the evidence does not show that the Veteran was exposed to herbicides during service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Because the evidence does not establish that an in-service injury, disease, or event to which the Veteran's diabetes mellitus may be related, a VA examination or opinion is not necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Thus, VA's duty to assist has also been met.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between him and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence, as well as providing testimony at the hearing.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran. Therefore, the Board will address the merits of the claim.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  Service connection can be granted for any disease initially diagnosed after discharge from service, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests diabetes mellitus to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases including type II diabetes are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.309(e).  In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

An opinion of the General Counsel for VA held that service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this definition is not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97 (July 23, 1997).  A Veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  Id.  Since the issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels (i.e., "Blue Water" service) offshore of Vietnam, as opposed to service aboard vessels in inland waterways of Vietnam (i.e., "Brown Water" service), is not included as service in the Republic of Vietnam for purposes of presumptive service connection for Agent Orange diseases.  See comments section in Federal Register announcement of final rule adding diabetes to the list of Agent Orange presumptive diseases, 66 Fed. Reg. 23166 (May 8, 2001).

The United States Court of Appeals for the Federal Circuit held in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), that the VA interpretation of the service "in the Republic of Vietnam," which requires the physical presence of a Veteran within the land borders of Vietnam during service, is a permissible interpretation of 38 U.S.C. § 1116(a)(1)(A) and 38 C.F.R. § 3.307(a)(6)(iii).  

Regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, pertaining to herbicide agent exposure presumptive diseases, a veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).

The Veteran contends that he has diabetes mellitus, type II, due to being exposed to herbicides in service.  At the Board hearing, the Veteran stated that, during his active military service, he was a ship serviceman working in the ship stores.  The Veteran testified to serving on one ship, the USS Oriskany, in Vietnam waters.  Importantly, he denied ever stepping foot on Vietnam soil and denied ever going to Vietnam to pick up supplies during his military service, to include his service in the reserves.  Also, in October 2013, the Veteran's representative contended that the ship was close enough to Vietnam to be exposed to airborne herbicides.

Service treatment records are silent for complaints, treatment, or diagnoses related to diabetes mellitus.  At the hearing, the Veteran testified that he was first diagnosed with diabetes in 2004.  However, VA treatment records indicate that he was first diagnosed with diabetes some time in 2006.  See VA treatment notes dated June 29, 2006, and June 4, 2008.  This discrepancy is not material to the claim as the Veteran was first diagnosed with and treated for diabetes many years, i.e., over 30 years, after his separation from service in March 1967.

The Veteran submitted internet articles describing the USS Oriskany's deployments, to include operations in the Gulf of Tonkin, as well as an October 1966 fire that broke out aboard the USS Oriskany during an ammunition cargo transfer.  The fire killed 44 crewmen.  The articles note that the USS Oriskany had been conducting combat operations.  However, there is nothing in the articles that makes the Veteran's herbicide contention more likely to be true.  The Board finds that the articles are simply irrelevant to the issue of service connection for diabetes mellitus or, if anything, weight against the claim by not showing Vietnam service for those aboard the ship.  Based on the fact that the Veteran has stated that he did not visit the Republic of Vietnam during service and that the USS Oriskany was a blue water ship that is not shown to have otherwise sailed to brown water sufficient to constitute Vietnam service, the Board finds that a presumption of exposure to herbicides is not warranted because the requisite service in Vietnam has not been shown.

In consideration of the evidence, service connection is not warranted for diabetes mellitus, type II, on a direct basis or on the basis of the chronic disease presumption.  The evidence shows that diabetes mellitus was diagnosed over 30 years after service.  The evidence, including the service treatment records, does not suggest that it manifested during service or within one year of separation from service, and the Veteran has not contended otherwise.

Regarding the contention of exposure to airborne herbicides while aboard the USS Oriskany, the Board finds that he is not competent to report that he was exposed to a herbicide agent as defined in 38 C.F.R. § 3.307(a)(6)(i) (2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram).  See Bardwell, 24 Vet. App. at 36 (a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).  The Veteran has provided no indication that he is competent to identify or distinguish these herbicides.

Other than the possibility of exposure to herbicide agents, the Veteran has not identified any injury, disease, or event to which his diabetes mellitus, type II, could possibly be related.  Additionally, the record does not reasonably raise any other theory.  Thus, a VA examination is not warranted and service connection must be denied.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309.

In sum, the Board concludes that service connection is not warranted for diabetes mellitus, type II, because the preponderance of the evidence establishes that the Veteran was not exposed to herbicide agents during service, that he did not develop the disease until more than one year following his discharge from service, and that the disease is not otherwise related to service.  In reaching the above conclusions, the Board considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for diabetes mellitus, type II, claimed as due to herbicide exposure, is denied.


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to service connection for erectile dysfunction is decided.

At the hearing, the Veteran's representative stated that the Veteran does not have a diagnosis of erectile dysfunction.  The Veteran stated that he did not previously mention his erectile dysfunction because he was embarrassed to discuss it with his "lady doctors" and just figured the dysfunction was due to his age.

The Board also notes that the Veteran is currently service-connected for major depressive disorder (previously diagnosed as posttraumatic stress disorder with depression).  At the hearing, the Veteran alleged that his erectile dysfunction started after he started taking pills for his service-connected depression.  Further, the evidence submitted after the hearing includes an October 2014 medical record indicating that the Veteran is currently taking fluoxetine for his depression and that a possible side effect of the medication is erectile dysfunction.

In the October 2013 statement mentioned above, the Veteran's representative stated that the Veteran contends his erectile dysfunction is related to his psychiatric medication in addition to the claimed herbicides exposure.  Thus, the Board finds that the Veteran should be afforded a VA examination to determine the current nature of any erectile dysfunction.  The examiner should opine on whether any erectile dysfunction present is caused by (or aggravated by) his service-connected psychiatric disability or his psychiatric medication, to include fluoxetine.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 83.  

Relevant ongoing VA medical records should also be requested should they exist.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, this issue is REMANDED for the following actions:

1.  Request updated VA treatment records.

2.  After associating the above records, if any, with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any currently present erectile dysfunction.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to any currently present erectile dysfunction as to whether it is at least as likely as not (50 percent or greater probability) that it is caused by, or aggravated by, the Veteran's service-connected psychiatric disability and/or his psychiatric medication, to include fluoxetine.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Finally, after the development requested above as well as any additional development deemed necessary has been completed, re-adjudicate the claim remaining on appeal.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


